                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

ROBERT ALLEN DUTTON,                           )
    Petitioner,                                )     Civil Action No. 7:19cv00301
                                               )
v.                                             )     MEMORANDUM OPINION
                                               )
UNKNOWN,                                       )     By: Michael F. Urbanski
    Respondent.                                )     Chief United States District Judge

       By order entered May 15, 2019, the court construed and conditionally filed Dutton’s

letter as a petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.          In the

conditional filing order, the court ordered Dutton to complete a habeas petition form, submit

information concerning the timeliness of his petition, and either pay the filing fee, execute and

return a consent to withholding of fees form, or apply to proceed in forma pauperis. The court

advised Dutton that failure to comply with the court’s order within ten days would result in the

dismissal of his petition. Dutton did not respond to the court’s order.

       Inasmuch as the time to respond has passed and Dutton has failed to comply with the

court’s order, the court will dismiss this action without prejudice. Further, based upon the

finding that Dutton has not made the requisite substantial showing of a denial of a constitutional

right as required by 28 U.S.C. § 2253(c) and Slack v. McDaniel, 529 U.S. 473, 484 (2000), the

court will deny a certificate of appealability. Dutton may re-file his claims in a separate action,

subject to the applicable statute of limitations.

       ENTER: This _____
                    21stday of June, 2019.
